Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The following Examiners amendment is based on the claim listing filed on 02/08/2022:
In the claims:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacek Wnuk on 02/15/2022.

Claim 1:
Line 1 after “context-aware account management” insert “implemented using one or more processors ”
Line 10 after “generating” insert “, using the one or more processors, “

Claim 26:
Line 14 after “generate” insert “, using the one or more processors, “

Claim 30:
Line 2 after “program executable by” delete “a processor” and insert “one or more processors ”
Line 6 before “a plurality of valid” delete “determine” and insert “determining”
Line 11 after “generating” insert “, using the one or more processors, “


Allowable Subject Matter
Claims 1-8, 10-27, and 29-75 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole following amendment post-interview from 02/15/2022, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving a partial request that includes one or more characters; parsing the partial request to identify the one or more characters; determining a plurality of valid requests that include the one or more characters of the partial request based on the partial request and based on one or more data structures, wherein the one or more data structures also identify a plurality of different user asset accounts that are associated with a user and specific to the user, wherein the plurality of different user asset accounts are configured to store quantities of assets;	generating, using the one or more processors, a suggested request by selecting a valid request of the plurality of valid requests and by identifying one or more values for one or more variables that are 
The above claims are deemed allowable given the complex nature of determining the user account among valid user accounts from the values linked to variables and the request as precisely claimed as a whole. The closest prior art teaches a combination of 1) predicting user intent contextually based on usage history and model learning e.g. “Text Mike” where Mike is known to mean Mike Smith and text is an SMS message, 2) predicting partial spelling or phrases based on user habits, and 3) voice recognition of financial transactions such as to transfer funds, 4) user profiles, authentication fraud detection, and privacy preservation, and finally 5) open ended commands for at least financial transactions such as “Pay my bill from this account” where the system knows which bill and which account because the user has them open or has identified them to the system. The prior art teaches somewhat the opposite of prior art under BRI. The prior art already knows the users account, identity, and other data from what the user has open via himself or an agent. The claims under BRI exhibit identifying the bank account from the request, but specifically the values identified for variables and values identifying accounts, with variables specific to the user. In other words if a user makes a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20120023120 A1	Kanefsky; Steven T.
Suggestion/prediction of partial user input

US 20140297282 A1	Peters; Stephen Douglas et al.
Predicting open ended intent with broad inputs

US 20110060587 A1	Phillips; Michael S. et al.
Disambiguation of input for user intent

US 20150193263 A1	Nayyar; Ashish K. et al.
Requests/commands for financial money transfers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov